PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. That claimant, Jason R. Brown, is the Assistant Superintendent at Panther State Forest in McDowell County and he is required to live in housing provided by respondent.
2. Respondent was responsible for maintaining the housing for employees at Panther State Forest in McDowell County on the date of this incident.
3. On May 2, 2002, Panther State Forest, which is adjacent to Route 3/2 Panther Creek Road, experienced a flood.
4. During this flood claimant’s residence was knocked off of its foundation and claimant suffered the loss and damages to personal property.
5. Respondent admits that it is responsible for damage caused by flooding.
6. Claimant seeks $12,518.00 to replace personal property that was ruined as a result of this flood.
7. Respondent agrees that this amount is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent failed to adequately protect the housing for employees at Panther State Forest in McDowell County and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $12,518.00.
Award of $12,518.00.